The parties having agreed in open court that this appeal may be decided by a court of four justices, the decision is as follows: Order denying appellants’ motion for an order declaring valid the designating petitions heretofore filed by or on behalf of Jule L. Maisel and Alexander H. Katz with the board of elections of the city of New York, as candidates for the office of Member of Assembly, Sixth Assembly District, Kings *806County, and Member of Senate, Seventh Senatorial District, Kings County, respectively, and authorizing and directing the said board of elections to place the names of said appellants upon the official primary ballot of the Democratic Party to be voted on at the primary election to be held on the 17th day of September, 1940, affirmed, without costs. No opinion. Motion for leave' to appeal to the Court of Appeals granted. Lazansky, P. J., Hagarty, Carswell and Close, JJ., concur. [See, also, ante, p. 802, and p. 804.]